Citation Nr: 1402827	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  12-30 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an innocently acquired psychiatric disorder.

3.  Entitlement to service connection for a bilateral ankle disorder.

4.  Entitlement to service connection for a left shoulder disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active service from June 1960 to June 1964.

This case initially came to the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by the RO.

The Board notes that, in his November 2012 VA Form 9, the Veteran requested a hearing with the Board.  Such a hearing was scheduled for September 2013; however, the Veteran failed to appear on the scheduled date.  

The Veteran and his representative have not requested that the hearing be rescheduled, or provided an explanation regarding his failure to appear.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704.

As will be discussed, a Statement of the Case must be issued as to the claims of service connection for a psychiatric disorder, bilateral ankle disorder, and left shoulder disorder.  Manlincon v. West, 12 Vet. App. 238 (1998).

With specific regard to the psychiatric disorder, the Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been characterized to include any psychiatric disorder.

The Board has considered documentation included in Virtual VA and VBMS.  

In his VA Form 9, the Veteran raised a claim of service connection for a neck disorder.   This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The issues of service connection for an innocently acquired psychiatric disorder, a bilateral ankle disorder, and a left shoulder condition are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

The currently demonstrated bilateral sensorineural hearing loss is shown as likely as not to be due to the Veteran's exposure to hazardous noise levels that began incident to his duties as an aviation fuel specialist during service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his bilateral sensorineural hearing loss disability is due to disease or injury that was incurred in active service. 
38 U.S.C.A.§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for bilateral hearing loss disability, and this represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The evidence confirms that the Veteran has a bilateral hearing loss disability.  See May 2011 VA examination report. 

As for the in-service incurrence of hearing loss, the RO has already conceded the presence of military noise exposure in awarding him service connection for tinnitus.  See August 2011 Rating Decision.  

Moreover, the service treatment records demonstrate a decline in hearing at various thresholds when comparing audiometric results from October 1962 to those documented at separation in April 1964.

As to the question of nexus, evidence against the claim is the opinion of the May 2011 VA examiner.  The examiner offered a negative opinion due to the fact that the Veteran's hearing at separation was normal for VA purposes and that there was no hearing loss within one year of discharge.  In support, the examiner cited literature indicating that noise induced hearing loss occurred immediately.  The examiner thus determined the current hearing loss was "less likely as not caused by military noise exposure versus other unknown causes."  

In support of the claim is a February 2006 VA treatment record, pre-dating the filing of the current claim, noting that the Veteran's hearing loss "started in the military."  Virtual VA Entry #15, p.31/43.

Also in support of the claim are the Veteran's own lay statements that he experienced hearing problems since service when he worked around jets on the flight line on a daily basis with little or no hearing protection.  See, e.g. September 2010 VA Form 21-4138, VA Form 9.

The Board finds the May 2011 medical opinion to be of low probative worth in this case.  The examiner did not discuss the decline in hearing levels documented in the service treatment records.  The examiner's finding that the hearing loss was related to "unknown causes" is unpersuasive, particularly in light of his findings of no occupational noise exposure, recreational noise exposure, or familial history of ear pathology.  

By contrast, the notation in the February 2006 record is somewhat more probative.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Additionally, the Veteran here is competent to report experiencing a decrease in hearing acuity during service, and his lay assertions are found to be credible for the purpose of linking the onset of his hearing problems to the exposure to excessive noise levels during active service.

On this record, the Board finds the evidence to be in relative equipoise in showing that the current bilateral hearing loss disability as likely as not is due to the Veteran's exposure to harmful noise that began with his duties during his period of active service.

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


ORDER

Service connection for bilateral hearing loss disability is granted.


REMAND

In an April 2012 rating decision, the RO denied the Veteran's claims of service connection PTSD and major depressive disorder, a bilateral ankle disorder, and a left shoulder disorder.

In October 2012, the Veteran submitted a VA Form 9 with regard to his bilateral hearing loss disability.  In the document, he argued that his current PTSD symptoms, which include nightmares and breathing problems during sleep, were caused by events he experienced in the military and that his disabilities of the ankles and left shoulder were attributed by his doctor to events that happened during his period of active service.  

The Board liberally construes this argument as timely disagreement with the April 2012 denials of service connection.  As such, a statement of the case (SOC) is required.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, these remaining matters are REMANDED to the RO for the following action:

The RO should take all indicated action to furnish the Veteran a fully responsive SOC with respect to the issues of service connection for an innocently acquired psychiatric disorder, a bilateral ankle disorder, and a left shoulder disorder.  

The Veteran should be advised of the time period in which a Substantive Appeal must be filed in order to obtain appellate review of this matter.  These matters should only be returned to the Board for the purpose of appellate review if the Veteran files a timely Substantive Appeal.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


